                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

  GERALD GLASNER,                                     )
                                                      )
         Plaintiff,                                   )       No.:
                                                      )
  v.                                                  )       Judge:
                                                      )
  LINCOLN NATIONAL LIFE INSURANCE                     )       Magistrate:
  COMPANY GROUP INSURANCE POLICY                      )
  NO. 000010158685                                    )       JURY DEMAND
                                                      )
         Defendant.                                   )



                                 ORIGINAL COMPLAINT




  Comes the Plaintiff, by and through counsel, and for his complaint states as follows:



                                      JURSIDICTION

  1.     This action arises under the Employee Retirement Income Security Act of 1974

         29 U.S.C.A. §§ 1001 et. seq. (ERISA) and more particularly §502(a)(1)(B) of said

         Act 29 U.S.C.A. §1132(a)(1)(B). The court has jurisdiction of this matter under

         29 U.S.C.A. §1132(e).

                                          PARTIES

  2.     Plaintiff is currently residing in Estill Springs, County of Franklin, State of TN,

         and is a qualified participant in Lincoln National Life Insurance Company Group

         Insurance Policy No. 000010158685, an employee welfare plan within the

         meaning of 29 U.S.C.A. § 1002(7) of ERISA.



Case 4:21-cv-00014-KAC-SKL Document 1 Filed 03/31/21 Page 1 of 5 PageID #: 1
  3.    Defendant Lincoln National Life Insurance Company Group Insurance Policy No.

        000010158685, hereinafter “the Plan”, is a qualified employees welfare plan

        under Section 401 of the Internal Revenue Code of 1954, as amended, and an

        employee welfare plan within the meaning of 29 U.S.C.A. §§ 1002(2)(A) and

        1002(35) and was adopted on May 01, 2012. Defendant Plan may be served with

        process at its principal place of business: 8801 Indian Hills Drive, Omaha, NE

        68114-4066.

                                          FACTS

  4.    Prior to his last day of work, Plaintiff had been employed by various federal

        contractors at the Arnold Engineering Development Complex for over thirty-five

        years.

  5.    Prior to his last day of work, Plaintiff had been continuously employed by

        Protection Strategies Inc. and covered by the Plan since its effective date of May

        01, 2012.

  6.    Plaintiff has been continuously employed under the Plan from its adoption date

        until his employment was terminated on July 11, 2017.

  7.    Plaintiff applied for and was approved for short term disability benefits beginning

        on or about April 15, 2017.

  8.    Plaintiff’s short term disability benefits terminated on June 01, 2017.

  9.    Plaintiff, through his employer PSI, applied for additional short-term disability

        benefits, due to total disability, on or about May 01, 2017.

  10.   Plaintiff was denied benefits by letter dated June 24, 2017.

  11.   Plaintiff timely filed an administrative appeal on September 21, 2017.



                                             2

Case 4:21-cv-00014-KAC-SKL Document 1 Filed 03/31/21 Page 2 of 5 PageID #: 2
  12.   Plaintiff’s first appeal was denied by letter dated November 08, 2017.

  13.   Plaintiff timely filed a second administrative appeal on or about December 10,

        2017.

  14.   Plaintiff’s second administrative appeal was denied by letter dated February 28,

        2018.

  15.   Plaintiff was unable to apply for the long-term disability benefits he was entitled

        to under his agreement with the employer because Defendant did not allow him to

        exhaust his short-term disability benefits.

  16.   Plaintiff filed a complaint with the State of Tennessee Department of Commerce

        and Insurance, that was dismissed by letter dated November 20, 2019.

  17.   Plaintiff’s letter from the Department of Insurance finds that he has exhausted his

        administrative remedies and can pursue litigation until June 01, 2022. Therefore,

        this lawsuit is timely.

  18.   Lincoln National Life Insurance Company is both the insurance carrier and the

        Plan administrator for the Plan that is the subject of this lawsuit.

  19.   Benefits due are vested under the Plan and Plaintiff has complied with all

        conditions in order to receive such short-term disability benefits.

  20.   Defendants failed to consider evidence offered by Plaintiff establishing disability

        and failed to consider evidence from an impartial physical examination of

        Plaintiff on the appeal of a denial of benefits.

  21.   Defendants failed to provide Plaintiff with the opportunity for a full and fair

        review of his claim in violation of 29 U.S.C.A. §1133.




                                               3

Case 4:21-cv-00014-KAC-SKL Document 1 Filed 03/31/21 Page 3 of 5 PageID #: 3
  22.    The above-mentioned decision of the Plan administrator denying Plaintiff benefits

         due under the terms of the Plan was arbitrary, capricious, not made in good faith,

         unsupported by substantial evidence, erroneous as a matter of law, and in

         violation of ERISA.

  23.    As the direct and proximate result of the actions of Defendant Plan and its

         administrator, Plaintiff has been caused to incur attorneys’ fees in an amount

         currently not known to Plaintiff.

  24.    As the direct and proximate result of Defendant’s actions, Plaintiff has lost

         benefits in the amount of $141,482.00, less the amount of SSDI benefits received,

         in addition to attorney fees in an amount yet to be determined.



  WHEREFORE, Plaintiff requests relief against Defendant Plan as follows:

  25.    An order for Defendant Plan to pay to Plaintiff all short term disability benefits

         accrued and unpaid to the date of this judgment;

  26.    An order for Defendant Plan to pay to Plaintiff all long term disability / IDP

         benefits to which he would have been entitled but-for Defendant’s failure to

         approve his short-term disability benefits; and

  27.    That Plaintiff be awarded attorneys’ fees and costs of this action and such other

         and further relief as the Court may deem proper.



  Dated this 31st day of March, 2021.




                                              4

Case 4:21-cv-00014-KAC-SKL Document 1 Filed 03/31/21 Page 4 of 5 PageID #: 4
                                     Respectfully Submitted,


                                     s/Joyce Cooper
                                     Joyce Cooper (TN BAR #30855)
                                     Agee Owens & Cooper
                                     110 N. Spring St.
                                     McMinnville, TN 37110
                                     (931) 507-1000
                                     jcooper@ageeowenslaw.com




                                     5

Case 4:21-cv-00014-KAC-SKL Document 1 Filed 03/31/21 Page 5 of 5 PageID #: 5
